Citation Nr: 1029311	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals, removal of 
cyst from back of the neck.

2.   Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision issued by the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that denied the Veteran's claims.  The Veteran filed a notice of 
disagreement in August 2005, and the RO issued a statement of the 
case in May 2006.  The Veteran filed a substantive appeal in July 
2006 in which he requested to testify before the Board at the 
local regional office.  In May 2007, the Veteran withdrew his 
request to testify before the Board.  38 C.F.R. § 20.704 (2009).

The issue of entitlement to service connection for residuals, 
removal of a cyst from the back of the neck, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and did not manifest within one year of the Veteran's 
discharge from service.

2.  Tinnitus is not shown to be causally or etiologically related 
to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a May 2004 letter, 
sent prior to initial unfavorable AOJ decision issued in December 
2004, advised the Veteran of the evidence and information 
necessary to substantiate his service connection claims as well 
as his and VA's respective responsibilities in obtaining such 
evidence and information.   Additionally, the March 2006 letter 
informed him of the information and evidence necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman, supra.   

While the March 2006 letter was issued after the initial December 
2004 rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the March 2006 letter was 
issued, the Veteran's claims were readjudicated in the May 2006 
statement of the case.  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Board observes that the 
Veteran's service treatment records, post-service VA treatment 
records, and private medical records have been obtained, to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The Veteran has also 
been afforded VA examinations in August 2004 and November 2004 in 
connection with his hearing loss and tinnitus claims.  The 
November 2004 examiner also included an opinion that addressed 
the etiology of the Veteran's bilateral hearing loss and tinnitus 
supported by stated rationale.  As this opinion was based upon an 
interview with the Veteran, a medical evaluation, and an accurate 
understanding of his medical history based upon review of his VA 
claims file, the Board finds it is supported by an adequate 
foundation.    

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II. Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1311; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran seeks entitlement to service connection 
for bilateral hearing loss and tinnitus.  He alleges that he was 
exposed to acoustic trauma during service in connection with his 
duties on the flight line.  Therefore, he claims that service 
connection is warranted for such disorders.
The Veteran's service treatment records reflect that, upon his 
entrance examination in August 1964, an audiometer evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
15
5
0
5
LEFT
20
20
5
10
5

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As the Veteran's entrance audiological 
evaluation was conducted in August 1964, the Board has converted 
the ASA units to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
15
10
10
LEFT
35
30
15
20
10

At the time of the Veteran's August 1964 entrance examination, it 
was noted that he had defective hearing and was given an H-2 in 
his Physical Profile (PUHLES), which indicates the presence of a 
hearing impairment that may adversely affect the Veteran's 
ability to perform in the military.  Additionally, while the 
losses over 20 decibels indicates some degree of hearing loss, 
such do not rise to the level of hearing loss for VA purposes.  
See Hensley; supra; 38 C.F.R. § 3.385.  On an audiometer 
evaluation conducted in October 1965, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
10
5
5
10

As such audiological examination was conducted in October 1965, 
the Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
20
20
15
15
15

At such time, the Veteran was given an H-1 in his Physical 
Profile (PUHLES), which indicates that there is no hearing 
impairment affecting his ability to perform in the military.  At 
the time of the Veteran's separation examination in July 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
0
5
LEFT
20
15
0
-5
-10

He was again given an H-1 in his Physical Profile (PUHLES).  Upon 
a review of the Veteran's service treatment records, the August 
2004 VA examiner noted that all of his in-service audiograms 
revealed hearing within normal limits bilaterally.  Additionally, 
the Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to tinnitus.

As indicated previously, the Veteran claims that he was exposed 
to acoustic trauma while working on the flight line during his 
military service.  Despite the fact that the record is void of 
documentation of complaints or treatment for hearing difficulty 
or tinnitus during service, the Veteran is competent to describe 
the nature and extent of his in-service noise exposure.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

After service, a private audiological examination dated in June 
2004 noted bilateral hearing loss for VA purposes.  The Veteran 
reported a gradual hearing loss over the past several years.  
Noise exposure consisted of working on the flight line while 
serving in the Air Force.  The Veteran also reported recreational 
shooting, but indicated that he wore hearing protection during 
this activity. The Veteran also reported constant tinnitus that 
kept him awake at night and bothered him during the day.  No 
nexus opinion to service was offered.  

In order to determine whether the Veteran has bilateral hearing 
loss and tinnitus that are the result of his military service, 
the Veteran was provided a VA examination dated in August 2004.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  His audiological 
history was noted for the record.  The Veteran reported first 
having difficulty hearing and tinnitus while working on the 
flight line in service.  The examiner indicated a positive 
history of military noise exposure from jet aircraft engines on a 
daily basis for four years in service.  The Veteran stated that 
he did not wear hearing protection while in the service and he 
denied post-service occupational or recreational noise exposure.  
After examination, the Veteran was found to have bilateral 
hearing loss for VA purposes.  The examiner found that the 
findings suggested a significant decrease in hearing since June 
2004.  The examiner recommended a re-evaluation to verify the 
results due to discrepancies and significant threshold shifts 
noted upon examination.  The examiner stated that the results of 
the examination were not considered valid.  No nexus opinion was 
offered.  

The Veteran was again afforded a VA examination in November 2004.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination. The Veteran's 
audiological and medical history was noted for the record.  Upon 
examination, the pure tone thresholds did not indicate hearing 
loss for VA purposes, but the speech recognition scores did 
indicate hearing loss for VA purposes.  The examiner then offered 
an opinion regarding nexus to service.  Specifically, the 
examiner stated that "it is more likely than not that [the 
Veteran's] history of unprotected military noise exposure did not 
cause his present hearing loss and tinnitus.  In reviewing his 
claims file, his discharge audiogram showed normal hearing 
bilaterally."

Based on the findings shown on the Veteran's post-service 
audiological examinations, the Board finds that the contemporary 
medical evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Referable to 
tinnitus, such was also diagnosed by the audiologists who have 
examined the Veteran.  Moreover, tinnitus is a disorder capable 
of lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has initially considered whether presumptive service 
connection is warranted for the Veteran's bilateral hearing loss.  
However, the record fails to show that the Veteran manifested 
bilateral hearing loss to a degree of 10 percent within the one 
year following his service discharge in August 1968.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board further finds that direct service connection for 
bilateral hearing loss and tinnitus is not warranted as the 
November 2004 VA examiner determined that it is more likely than 
not that the Veteran's history of unprotected military noise 
exposure did not cause his present hearing loss and tinnitus.  
The Board places great probative weight on such opinion regarding 
the etiology of the Veteran's bilateral hearing loss and tinnitus 
as the examiner considered all of the evidence of record, to 
include his service treatment records, post-service treatment 
records, and lay testimony, and conducted a clinical evaluation 
in rendering her opinion.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007).  Furthermore, the November 2004 VA examiner's conclusions 
are supported by the objective evidence of record.  In this 
regard, the Board notes that the Veteran's hearing loss actually 
improved during his military service.  Specifically, at the time 
of his entrance examination in August 1964, he had some degree of 
hearing impairment, which was recognized by the assignment of an 
H-2 Physical Profile (PUHLES).  Subsequent audiograms reflect an 
improvement in his hearing, demonstrating a decrease in the 
decibel loss, and the assignment of an H-1 Physical Profile 
(PUHLES).  Moreover, there is no contrary medical opinion of 
record.

The Board notes that the Veteran has contended on his own behalf 
that his bilateral hearing loss and tinnitus are related to his 
military service.  In this regard, the Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and tinnitus and any instance of his military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
his difficulty hearing and complaints of tinnitus, the Board 
accords their statements regarding the etiology of such disorders 
little probative value as he is not competent to opine on such 
complex medical questions.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Moreover, the Veteran has only offered 
conclusory statements regarding the relationship between his 
military service and his current bilateral hearing loss and 
tinnitus.  In contrast, the November 2004 VA examiner took into 
consideration all the relevant facts in providing her opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his bilateral hearing loss and 
tinnitus, as well as his allegations of continuity of such 
symptomatology, are outweighed by the competent and probative 
November 2004 VA examiner's findings.  Therefore, the Board finds 
that service connection for bilateral hearing loss and tinnitus 
is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  As such, that doctrine 
is not applicable in the instant appeal, and his claims must be 
denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, the Board finds 
that a remand is necessary on the issue of residuals of a cyst 
removal, to ensure that due process is followed and that there is 
a complete record upon which to decide the Veteran's so 

that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159.

In this case, the Veteran's service treatment records indicate 
that, in April 1966, he had a cyst removed from the back of his 
neck.  Prior to the removal, the Veteran was noted to have a deep 
abscess on the back of the neck for approximately 6 months.  He 
reported that he has not received any treatment for the condition 
since that time, but that he has experienced varying degrees of 
pain in the area, which is exaggerated by turning and moving his 
head.  The Veteran reported that this has gotten progressively 
worse over the past few years.  The Veteran was not afforded a VA 
examination in connection with his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while the Veteran may not be able to opine on 
matters that require medical expertise, such as diagnoses and 
etiology, lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge.  Layno, supra.  In this case, the Veteran had a cyst 
removed from his neck in service and has indicated that he 
currently has symptoms in the area of the removed cyst, including 
varying degrees of pain in the area.  The Board therefore finds 
that the Veteran should be afforded a VA examination in order to 
determine whether the Veteran suffers from any residuals of the 
removal of this cyst.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine whether 
he has residuals of an in-service removal 
of a cyst from the back of his neck.  The 
Veteran 's claims folder must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must state that the examination 
report that the claims file was reviewed. 

The examiner should indicate whether the 
Veteran has any current disability or 
residuals related to his in-service 
removal of a cyst from the back of his 
neck, to include any scarring.  If so, the 
examiner should state the diagnosis and 
indicate the nature of the residuals.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed disorder and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


